DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Summary
The amendment and response  filed on May 11, 2022 have been amended. Claims 1, 9, 22, 27, 28, 30, 41, 61 have been amended. New claim 63 has been added. The status of claims are summarized as follow: 
Claims 2-5, 8, 10-21, 23-26, 29, 31-40, 45, 47-53, 55-56, 58-59 have been canceled. 
Claims 1, 6-7, 9, 22, 27-28, 30, 41-44, 46, 54, 57, 60-63 are pending and considered.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered
Claim Rejections - 35 USC § 112
The rejection of  claims 1 and 22 for using a relative term has been removed necessitated by Applicants’ amendment. 
The rejection of Claims 1, 6-9, 17, 22, 27-30, 38, 41-46, 54, 57, 60-62 for vague and indefinite has been removed necessitated by Applicants’ amendment.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 1, 8, 9, 17, 22, 29, 30, 41, 42, 44, 45, 46, 57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,925,946B2 has been removed necessitated by Applicants’ amendment. 
(New Grounds of Rejection). Claims 1, 6-9, 22, 27-28, 30, 41-44, 46, 57 and 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,363,293B2
Although the claims at issue are not identical to each from other, they are not patentably distinct from each other.  
Regarding the rejection of the method claims,  because the reference claims are directed a method comprising same limitations of using at least one identical tumor antigen, i.e. MAGEA3 carried and expressed by two distinct viruses to treat a patient having a cancer,  whereas the current claims are directed to a method with same approaches but without specifying the at least cancer or tumor associated antigen as MAGEA3. To this content, the method cited in the reference claims as one of species of the generic claims cited in the current rejected claims as it meets all limitations required by the generic claims.
Regarding the product claims 22, 27-28, 30, 41-44, 46, and 57, 61-62 under the rejection, because the method reference claims are cited using the product cited in the rejected claims. This is obvious for any person ordinarily skill in the art to arrive the method claims in view of the reference product claims. 
(New Grounds of Rejection). Claims 1, 9, 22, 30, 41, 46, 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,646,557B2
Although the claims at issue are not identical each from other one, they are not patentably distinct from each other.  
Regarding the method claims under the rejection 1 and 9, the reference claims are directed a method comprising same limitations using at least one identical tumor antigen, i.e. HPV tumor antigen, such as E6 or E7 encoded by specific molecular sequence set forth in SEQ ID NO: 7 or 8 carried and expressed by two immunological distinct viruses to treat a mammal having a cancer intramuscularly ,  whereas the current claims are directed to a method with same methodological approaches but without specifying the tumor associated antigen of E6 or E7.  To this content, the method cited in the reference claims as one of species of the generic claims cited in the current rejected claims as it meets all limitations required by the generic claims. The Maraba MG1 virus belong to the species of Rhabodovirus family of virus genus. 
Regarding the product claims 22, 30, 41, 46, and 57 under the rejection, because the method reference claims are cited using the product cited in the rejected method. This is obvious for any person ordinarily skill in the art to arrive the method claims in view of the reference product claims. 
(New Grounds of Rejection) Claims 1, 9, 22, 28, 30, 41, 46, 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-19 of U.S. Patent No. 10,660,947B2
Although the claims at issue are not identical each from other one, they are not patentably distinct from each other.  First, by comparing the rejected product claims 22, 30, 41, 46,  reference claims are directed to a heterologous prime/boost cancer vaccine composition comprising at least one identical tumor antigen, i.e. HPV tumor antigen, such as E6 or E7 encoded by specific molecular sequence set forth in SEQ ID NO: 7 or 8 carried and expressed by two immunological distinct viruses. This to treat a mammal having a cancer intramuscularly ,  whereas the current claims are directed to a method with same methodological approaches but without specifying the tumor associated antigen of E6 or E7.  The rejected claims on he other hand are directed to a prim/boost cancer vaccine with specify the cancer antigen. Therefore, the species claims of reference claims anticipate the rejected product claims. The Maraba MG1 virus belong to the species of Rhabodovirus family of virus genus. 
Regarding the method claims under the rejection, because the product cited in the reference is used by the rejected claims. This is obvious for any person ordinarily skill in the art to arrive the method claims in view of the reference product claims. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The rejection of Claim(s) 1, 6, 7, 8, 17, 22, 27, 28, 29 38 under 35 U.S.C. 102 (a) (1) as being anticipated by Marguerie et al. (Combining the immunogenic cancer mutanome with oncolytic virustherepy “ MSc. Thesis, University of Ottawa, Canada,  May 2014, (24-07-2014, pages 1-113) has been removed necessitated by Applicants’ amendment.
(New ground of Rejection): Claim(s) 1, 6, 7, 8, 17, 22, 27, 28, 29 38 under 35 U.S.C. 102 (a) (1) as being anticipated by WO2014/127478A1 to Stojdl et al. 
The cited prior art reference disclose a method and a heterologous prime/boost vaccine, wherein the composition comprises two immunologically distinct virus vectors comprising nucleic acid sequence encoding at least one identical tumor and tumor associated antigen, wherein the tumor or tumor associated antigen is selected from  group consisting of MAGEA3, Human Papilloma Virus E6/E7 fusion protein, human Six-Transmembrane Epithelial Antigen of the Prostate protein, or Cancer Testis Antigen 1, or a variant thereof as an antigenic protein and that is formulated to generate an immunity to the protein or variant thereof in the mammal. The kit also includes a Maraba MG1 virus encoding the same antigen, or a variant of the same antigen. The method comprises prime and boost vaccinations using two immunological distinct viruses , wherein the two distinct viruses express same identical at least one tumor or tumor associated antigens.
The primer vaccination uses a recombinant adenovirus such as Ad-hDCT as the priming virus vector and Maraba MG1-hDCT as boost virus vector or VSV-hDCT as the boosting vaccination. The cited reference also teaches using an adjuvant in combination with an oncolytic viral vector. For example, at paragraphs [00155-00157]. Lentiviruses expressing Epstein-Barr Nuclear Antigen 1 protein were made and Maraba MG1 was engineered to contain Epstein-Barr Nuclear Antigen 1 transgene inserted between the G and L viral genes of the MG1 double mutant of Maraba virus. The resulting Maraba MG1 containing the EBVDNA1 protein is designated as "Maraba-MG1-EBVDNA1 " or "MG1-EDVDNA1 ". For example, the immunization with  prime response was conducted at day 14 and boost at day 19. Each lentivirus-EBDNAI preparation was made with 250 ug poly l:C added as an adjuvant to the priming virus [paragraph 00157]. 
The cited reference teaches that [paragraph 0012], in a first aspect, there is provided a kit for use in inducing an immune response in a mammal. The kit includes: a first virus that expresses a protein comprising an amino acid sequence of SEQ ID NO: 1 , or a variant thereof, as an antigenic protein and that is formulated to generate an immunity to the protein or variant thereof in the mammal. The kit also includes a Maraba MG1 virus encoding a protein comprising an amino acid sequence SEQ ID NO: 1 , or a variant thereof, as an antigenic protein, the Maraba MG1 virus formulated to induce the immune response in the mammal; the first virus being immunologically distinct from the Maraba MG1 virus. The antigenic protein expressed by the first virus and the antigenic protein expressed by the Maraba MG1 virus may be identical. 
Therefore, the cited reference anticipates claims 1, 6, 9, 22, 27, 28, 30, 41-44, 46, 54, 57, 60-63. 
Claim Rejections - 35 USC § 103
The rejection of Claims 9, 30, 41-46, 54, 57, 60-62 under 35 U.S.C. 103 as being unpatentable over Marguerie et al. (Combining the immunogenic cancer mutanome with oncolytic virustherepy “ MSc. Thesis, University of Ottawa, Canada,  May 2014, (24-07-2014, pages 1-113) and US 2012/0014990A1 or WO2010/105347  both to Lichy et al. ) has been removed necessitated by Applicants’ amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648